8/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of figures 1-2B, 3-4 and 5A-5B in the reply filed on 09/08/22 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 9 “windows” should be –window--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 and 21-24 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication No. 2014/0369059, hereafter referred to as ‘Barton ‘059’.  Regarding claim 15, Barton ‘059 discloses an optical translator 17 (silicon adhesive has diffusing properties, para. #’s 27 and 71)  for a lighting assembly (15-16 and 18 or lighting assembly 71 and 72) of a vehicle 10, the lighting assembly having a light element (16, 72), the optical translator 17 comprising: an optical interface (interface between 17 and 15 or 17 and 71, see figures 2 and 7b-7c) in optical communication with the light element (16, 72) of the lighting assembly; a window interface 19 operable to conform to a surface of a window 12 of the vehicle (fig. 2), wherein light received from the light element (16, 72) via the optical interface is directed to the window interface 19; and whereby the optical translator 17 is disposable between the window 12 and the lighting assembly (15-16 and 18, fig. 2).
Regarding claim 16, the optical translator of claim 15 wherein the optical translator 17 is formed of a silicone-based material (para. #’s 27 and 71).
Regarding claim 17, the optical translator of claim 15 wherein the window interface 19 is configured to wet to the surface of the window (para. # 71).
Regarding claim 18, the optical translator of claim 15 comprising an optical element 74 (figures 7b and 7c) configured to affect light received from the light element 72 (para. #’s 65-66).
Regarding claim 21, the optical translator of claim 20 wherein the optical element 17 is texture on or in the optical interface of the optical translator (as broadly claimed, optical translator has texture) that affects light received from the light element (para. #’s 27 and 71).
Regarding claim 22, the optical translator of claim 15 wherein the optical interface is at least partially in contact with the light element (16, 72) of the lighting assembly (figures 2 and 7b-7c, light element indirectly contacts optical interface).
Regarding claim 23, the optical translator of claim 15 wherein the optical translator 17 is manufactured from a low durometer material, is compressible, and is formable to a curvature of the window of the vehicle (para. #’s 56, 58 and 71, optical transmitter is made out of compressible moldable adhesive) and the lighting assembly without substantially affecting optical properties of the lighting assembly (para. #’s 56. 58 and 71).
Regarding claim 24, the optical translator of claim 15 wherein the light element (16, 72) of the lighting assembly is optically connected to the optical interface remotely through an optical extension component (15, 71).
Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875